Citation Nr: 1217752	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  03-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a cyst in the groin area.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board previously remanded this matter in March 2009.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran previously perfected an appeal for entitlement to service connection for posttraumatic stress disorder (PTSD).  Subsequently, a January 2012 rating decision granted service connection for PTSD.  Therefore, the issue is no longer before the Board as the January 2012 rating decision constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that additional action is required.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


Service medical records reflect several complaints regarding skin problems.  Service treatment records show that the Veteran was seen in April 1966 with a complaint of a pruritic rash.  A diagnosis of viral exanthema was noted.  In May 1969, the Veteran was diagnosed with venereal warts.  He reported to sick call again three days later, and at that time, it was noted that no warts were seen.

Post-service treatment records dated in August 1993 reflect that the Veteran was treated for a pubic nodule.  At that time, a diagnosis of molluscum contagiosum was noted.  

The Veteran had VA examinations in 2008 and 2011.  The VA examination provided in 2008 did not provide an opinion regarding the etiology of the claimed condition.  The VA examination provided in 2011 is inadequate because it did not address the skin complaints and findings noted that were during service.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that a medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one. (citing Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  The Court held that, when VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate examination or, at a minimum, notify the claimant why one will not or cannot be provided. 

As the prior VA examinations of record are inadequate to decide the claim, the Board finds that a new VA examination is necessary.   While the Board sincerely regrets the delay to the Veteran, 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current residuals of a cyst in the groin area.  The examination should be performed by a physician with appropriate expertise regarding skin disabilities.
The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

2.  The examiner should provide an opinion as to whether any current residuals of a cyst in the groin area are related to service, including viral exanthema, which was noted in April 1966 and venereal warts, for which the Veteran was treated in May 1969.  The examiner should provide a detailed rationale for the opinion.  

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current residuals of a cyst in the groin area is related exposure to herbicides/Agent Orange in Vietnam. 

4.  Following the completion of the requested actions, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


